COURT OF APPEALS OF VIRGINIA


              Present: Judges Decker, Malveaux and Senior Judge Felton
UNPUBLISHED



              OMAR STEPHENS, A/K/A
               JOE BLACK STEPHENS
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1932-15-1                                         PER CURIAM
                                                                                  MAY 17, 2016
              YULIA CHRISMON


                                 FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                               Jerrauld C. Jones, Judge

                               (Omar Stephens, pro se, on briefs).

                               (Darrell M. Harding; Holly S. Lane, Guardian ad litem for the minor
                               child; Lane & Perkinson, P.C., on brief), for appellee.


                     Omar Stephens appeals a custody and visitation order. Stephens argues that the trial court

              erred by (1) scheduling two court dates and not notifying him of the new date and (2) violating his

              due process rights by not allowing him to present his evidence. Upon reviewing the record and

              briefs of the parties, we conclude that this appeal is without merit. Accordingly, we summarily

              affirm the decision of the trial court. See Rule 5A:27.

                                                        BACKGROUND

                     Stephens and Yulia Chrismon married on February 21, 2003 and divorced on April 29,

              2011. There was one child born of the marriage. Pursuant to their final decree of divorce, the

              parties had joint legal custody, and Chrismon had primary physical custody of the child.

              Stephens had reasonable visitation, “includ[ing] alternating weekends, alternating major




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
holidays, and 30 days during the summer with [Stephens] providing all transportation for his

visitation.”

        On March 24, 2015, Stephens filed a motion to amend visitation in the Norfolk Juvenile

and Domestic Relations District Court (the JDR court). On April 8, 2015, Chrismon filed a

motion to limit Stephens’ visitation. On May 13, 2015, Stephens filed a petition for custody in

the JDR court. On July 24, 2015, Chrismon also filed a petition for custody in the JDR court.

On August 12, 2015, the JDR court dismissed Stephens’ motions and awarded sole legal and

physical custody of the child to Chrismon. The JDR court further ordered that Stephens could

visit with the child for two hours on Sundays, so long as his parent(s) supervised the visit.

Stephens appealed the JDR rulings to the circuit court.

        In September 2015, the circuit court scheduled a hearing for December 9, 2015. The

guardian ad litem sent Stephens a questionnaire and medical release. Chrismon’s attorney sent

Stephens interrogatories and requests for production of documents. On October 15, 2015,

Stephens filed a document stating that he would not answer Chrismon’s discovery requests.

Chrismon filed a motion to compel and scheduled a hearing for October 29, 2015. On October

20, 2015, Stephens filed a motion to remove the guardian ad litem. Chrismon filed a response in

opposition thereto. This motion also was scheduled for the October 29, 2015 hearing date. On

October 29, 2015, the trial court ordered Stephens to comply with discovery within fourteen days

and denied his motion to remove the guardian ad litem. It also ordered Stephens to sign the

medical release for the guardian ad litem. The trial court’s order stated that if Stephens did not

comply, Chrismon may file a motion to dismiss Stephens’ appeal. Stephens did not appear at the

October 29, 2015 hearing. The trial court found that Stephens received notice of the hearing. On

November 1, 2015, he filed a “Response to Order” and stated that he was not aware of the court

date. On November 16, 2015, Chrismon filed a notice and motion to dismiss Stephens’ appeal

                                                -2-
because of his failure to respond to discovery requests and sign the medical release. She also

requested sanctions. The hearing was scheduled for November 20, 2015. On November 19,

2015, Stephens filed a letter with the court stating that he was “unable to attend” the hearing on

November 20, 2015.

       On November 20, 2015, Stephens appeared at the courthouse and gave Chrismon a child

support check. Then, Stephens left the courthouse and did not appear at the hearing. The trial

court found that Stephens was served with notice of the hearing. The trial court heard the matter

and entered an order granting Chrismon’s motion to dismiss Stephens’ appeal due to his failure

to comply with the October 29, 2015 order. It also awarded Chrismon sole legal and physical

custody of the child and $4,557.50 in attorney’s fees. It further awarded visitation to Stephens

on alternating Sundays for two hours, conditioned upon his parent(s) supervising the visit.

Stephens’ motion to remove the guardian ad litem was dismissed, and the hearing date of

December 9, 2015 was removed from the docket.

       On November 30, 2015, Stephens filed a “Response to Order” and a notice of appeal.

This appeal followed.

                                           ANALYSIS

                                                 I.

       Stephens argues that the trial court erred by scheduling the October 29 and November 20,

2015 hearings without giving him proper notification. He contends the only written notification

that he received from the circuit court was for the December 9, 2015 hearing.

       As this Court has previously stated, “[t]he requirements of the due process clause are

satisfied if a party ‘has reasonable notice and reasonable opportunity to be heard and to present

his claim or defense, due regard being had to the nature of the proceeding and the character of

the rights which may be affected by it.’” Eddine v. Eddine, 12 Va. App. 760, 763, 406 S.E.2d

                                               -3-
914, 916 (1991) (quoting Dohany v. Rogers, 281 U.S. 362, 369 (1930)). In the present case, the

record demonstrates that Stephens had “reasonable notice and reasonable opportunity to be

heard.” Id.

        Chrismon sent discovery requests to Stephens, once the matter was appealed to the circuit

court. On October 15, 2015, Stephens filed a response in the trial court and stated that he refused

to answer Chrismon’s discovery requests. Pursuant to Rule 4:12, Chrismon filed a motion to

compel Stephens’ answers to her discovery requests. Her motion included a notice of hearing for

October 29, 2015. Her certificate of service indicates that the notice and motion were mailed to

Stephens on October 15, 2015. The address in the certificate of service is the same address that

Stephens identified as his address in the JDR court proceedings and the circuit court proceedings.

Stephens had not provided a different address to the court. See id. at 764, 406 S.E.2d at 916-17;

Code § 8.01-319. In addition, Code § 20-99(4) indicates that notices may be mailed to pro se

parties who have signed pleadings or notified the parties and the clerk of his appearance in the

case.

        On November 16, 2015, Chrismon filed a motion to dismiss and for sanctions because

Stephens failed to comply with the October 29, 2015 order.1 The certificate of service indicates

that Chrismon mailed a copy of the notice and motion to Stephens at his known address on

November 13, 2015. Stephens acknowledged receipt of the notice in his letter to the trial court

dated November 19, 2015. He further admitted in his briefs to this Court that he was at the

courthouse on the hearing date, but he did not attend the hearing.




        1
         Stephens acknowledged that he received a copy of the October 29, 2015 order by filing
his objections to the order after its entry.

                                               -4-
       The record clearly indicates that Stephens had reasonable notice of the October 29 and

November 20, 2015 hearings, and no further notification was necessary.2

                                                 II.

       Stephens argues that the trial court violated his due process rights by “prematurely

dismissing” his case before he could present his evidence on the underlying matter. He indicates

that he wished to call the parties’ child as a witness in the custody and visitation matters.

       The trial court did not err in dismissing his appeal. Stephens was provided reasonable

notice of the October 29 and November 20, 2015 hearings. He did not comply with the October

29, 2015 order because he did not answer Chrismon’s discovery requests or sign the guardian ad

litem’s medical release. The October 29, 2015 order specifically states that Chrismon may file a

motion to dismiss Stephens’ appeal if he does not comply. Chrismon filed the motion to dismiss.

Stephens was aware of the hearing, but did not appear. Furthermore, Rule 4:12(b)(2)(C) allows a

trial court to dismiss a proceeding if a party fails to obey an order to provide discovery. As

stated earlier, Stephens’ due process rights were not violated. The trial court did not err in

dismissing the matter.

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                                Affirmed.




       2
         Stephens also contends Local Rule No. 2:A.3.a applies in his situation; however, he did
not present this argument to the trial court. We “will not consider an argument on appeal which
was not presented to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494
S.E.2d 484, 488 (1998).
                                                -5-